DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chul-Woo Lee on 11/09/21.
The application has been amended as follows: 
Claim 1:   (Currently Amended) A communication apparatus operable to comply with a NAN (Neighbor Awareness Networking) standard, comprising:
one or more processors; and
one or more memories including instructions stored thereon that, when executed by the one or more processors, cause the communication apparatus to function as:
a receiving unit configured to receive a first publish message including information indicative of a first service and first identification information of a first other communication apparatus that is a transmitter of the first publish message and a second publish message including information indicative of a second service and second identification information of a second other communication apparatus that is a transmitter of the second publish message;
a determination unit configured to determine, based on the first identification information and the second identification information, whether or not the first other communication apparatus is the same as the second other communication apparatus; and
a display control unit configured to, in a case where it is determined that the first other communication apparatus is the same as the second other communication apparatus, display one piece of information indicating the first other communication apparatus or the second other communication apparatus without displaying both information indicating the first other communication apparatus and information indicating the second other communication apparatus even in a case where the first service indicated by the first publish message and the second service indicated by the second publish message are different from each other.
Claim 11  (Currently Amended) A method of controlling a communication apparatus compliant with a NAN (Neighbor Awareness Networking) standard, the method comprising:
receiving a first publish message including information indicative of a first service and first identification information of a first other communication apparatus that is a transmitter of the first publish message and a second publish message including information indicative of a second service and second identification information of a second other communication apparatus that is a transmitter of the second publish message;
determining, based on the first identification information and the second identification information, whether or not the first other communication apparatus is the same as the second other communication apparatus; and
in a case where it is determined that the first other communication apparatus is the same as the second other communication apparatus, displaying one piece of information indicating the first other communication apparatus or the second other communication apparatus without displaying  both information indicating the first other communication apparatus and information indicating the second other communication apparatus even in a case where the first service indicated by the first publish message and the second service indicated by the second publish message are different from each other.

Claim 12. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling a communication apparatus compliant with a NAN (Neighbor Awareness Networking) standard, the method comprising:
receiving a first publish message including information indicative of a first service and first identification information of a first other communication apparatus that is a transmitter of the first publish message and a second publish message including information indicative of a second service and second identification information of a second other communication apparatus that is a transmitter of the second publish message;
determining, based on the first identification information and the second identification information, whether or not the first other communication apparatus is the same as the second other communication apparatus; and
in a case where it is determined that the first other communication apparatus is the same as the second other communication apparatus, displaying one piece of information indicating the first other communication apparatus or the second other communication apparatus without displaying both information indicating the first other communication apparatus and information indicating the second other communication apparatus even in a case where the first service indicated by the first publish message and the second service indicated by the second publish message are different from each other.

Allowable Subject Matter
Claims 1, 2 and 6-12 allowed.
Regarding claims 1, 11 and 12, prior art of record Aoki US 2017/0094496.
Aoki teaches a communication apparatus operable to comply with a NAN (Neighbor Awareness Networking) standard (STA (101) paragraph 0030), comprising: 
one or more processors (control unit (202) paragraph 0038);
one or more memories including instructions stored thereon that when executed by the one or more processors (storage unit (201) paragraph 0037-0038), controlling the communication apparatus 
Aoki fails to teach a receiving unit configured to receive a first publish message including information indicative of a first service and first identification information of a first other communication apparatus that is a transmitter of the first publish message and a second publish message including information indicative of a second service and second identification information of a second other communication apparatus that is a transmitter of the second publish message 

a determination unit configured to determine, based on the first identification information and the second identification information, whether or not the first other communication apparatus is the same as the second other communication apparatus;
a display control unit configured to, in a case where it is determined that the first other communication apparatus is the same as the second other communication apparatus, display one piece of information indicating the first other communication apparatus or the second other communication apparatus without displaying both information indicating the first other communication apparatus and information indicating the second other communication apparatus even in a case where the first service indicated by the first publish message and the second service indicated by the second publish message are different from each other.  
It is inherent that all dependent claims are allowed for depending on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
November 10, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675